Title: [Diary entry: 23 September 1786]
From: Washington, George
To: 

Saturday 23d. Mercury at 64 in the Morning—70 at Noon and 68 at Night. A very heavy fog in the Morning, which was dispersed by a Northerly wind which cooled the air a good deal. Rid to all the Plantations between breakfast and Dinnr. getting fodder at all, & securing it, excepting the Ferry where the People had just finished sowing the drilled Corn by the Meadow which compleated all the Corn ground and all the wheat sowing at this place. Interrupted at the River Plantation in getting Fodder in order to clean Rye & Oats for the House. In the Afternoon Mr. Josh. Jones, Mr. Tucker & Lady, Doctr. Stuart, Mrs. Stuart, Betcy & Patcy Custis came in and stayed all Night. My Nephews George & Lawrence (whom I had sent Horses for) came down before dinner. Finished sowing wheat upon the Lay land at Dogue run in the manner proposed. On this  Bushels was sowed. On that part of the other which had been first plowed  Bushels was sowed and on the west side  Bushels.